       Case: 1:19-cv-00294-PAB Doc #: 17 Filed: 09/06/19 1 of 1. PageID #: 187




                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

SAADIA BOLDEN, on behalf of herself and           ) CASE NO.: 1:19-cv-00294
all similarly situated consumers,                 )
                                                  ) JUDGE PAMELA A. BARKER
         Plaintiff,                               )
                                                  )
         vs.                                      )
                                                  )
CREDIT ONE BANK, N.A.,                            ) JOINT STIPULATION OF DISMISSAL
                                                  ) PURSUANT TO FRCP 41(a)(1)(A)(ii)
         Defendant.
                                                  )
                                                  )


         The parties advise the Court that this matter has settled. Accordingly, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Saadia Bolden, and Defendant, Credit One Bank,

N.A., jointly stipulate to the dismissal of this action with prejudice as to the named plaintiff’s

claims and without prejudice as to the claims, if any, of any putative class member(s). Each party

shall bear her or its own attorneys’ fees and costs.




      Joint notice of Dismissal Under 41(a)(1)(A)(ii) is approved
       s/ Pamela A. Barker
      PAMELA A. BARKER
      UNITED STATES
      DISTRICT JUDGE




4838-8832-5279, v.2
